ACCEPTED
                                                                                       14-14-00857-cv
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 2/18/2015 11:19:03 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK

                              NO. 14-14-00857-CV

                       In the Fourteenth Court of Appeals       FILED IN
                               of Texas at Houston        14th COURT OF APPEALS
                                                             HOUSTON, TEXAS
                    ___________________________________2/18/2015 11:19:03 AM
                                                               CHRISTOPHER A. PRINE
                           MAY THI BUI, Appellant                     Clerk


                                         v.

                    LY VAN NGUYEN, Appellee
__________________________________________________________________

                 On Appeal from the 55th District Court
                          Harris County, Texas
                   Trial Court Cause No. 2012-52163
__________________________________________________________________

         APPELLANT’S MOTION TO DISMISS THE APPEAL
__________________________________________________________________

TO THE HONORABLE COURT OF APPEALS:

      MAY THI BUI, Appellant asks the Court to dismiss this Appellant’s Appeal

of the Amended Final Judgment in Cause No. 2012-52163.


      1.    Per the Order of this Court, the parties mediated the appeal with the

Honorable Mark Davidson. A settlement of all issues pertaining to the Judgment

and this Appeal was reached as a result of that mediation.


      2.    Appellant does not want to proceed with this Appeal and requests that

Appeal be dismissed with all costs assessed against the party incurring the same.




                                         1
                                       Respectfully submitted,

                                       DUNN, NEAL & GERGER, L.L.P.

                                       By: __/s/ James A. Dunn____________
                                             James A. Dunn
                                             Texas Bar No. 06244800
                                             3006 Brazos Street
                                             Houston, Texas 77006
                                             Tel.: (713) 403-7405
                                             Fax.: (713) 960- 0204
                                             Email: jdunn@dnglegal.com
                                             Attorney for Appellant

                      CERTIFICATE OF CONFERENCE

     I certify that I have discussed this dismissal with the counsel for the
Appellee, Pete Mai, who indicated he was not opposed.

                                       ___/s/ James A. Dunn _______________
                                         James A. Dunn

                         CERTIFICATE OF SERVICE

      I certify that on February 18, 2015, I served a copy of this instrument to Pete
Mai, counsel for Appellee, via the electronic service manager in accordance with
the Texas Rules of Appellate Procedure.


                                              ___/s/ James A. Dunn ____________
                                              James A. Dunn




                                          2